Citation Nr: 1437573	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1980 to August 1984 and December 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The Veteran enrolled in a non-college degree program, specifically the IndyBar Review course through the Indianapolis Bar Association.  


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill) for the non-college degree program IndyBar Review course through the Indianapolis Bar Association.  38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9590 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  In the present case, the Board acknowledges that no Veterans Claims Assistance Act of 2000 (VCAA) notification letter was sent to the Veteran.  However, the United States Court of Appeals for Veterans Claims has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2013) for education claims, not the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) (2013) and the duty to assist is outlined under 38 C.F.R. § 21.1032 (2013).  In the present case, the provisions of VA's duty to notify and assist statutes and regulations have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. §§ 21.1031(b), 21.1032 (2013); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Further, the June 2011 decision letter advised the Veteran as to why his IndyBar Review course did not qualify for Chapter 33 benefits.  The Board adds that the Veteran has been accorded appropriate due process and that the Veteran presented argument in his June 2011 Notice of Disagreement (NOD) and July 2011 Form 9 and that his representative submitted an Appellant's Brief in August 2014.  Through the Veteran and his representative's arguments, the Veteran and his representative demonstrated sufficient knowledge as to the legal reasons his claim was denied.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10, 2001, effective August 1, 2009.  38 C.F.R. § 21.9500 (2013).  Basic eligibility is established under 38 U.S.C.A. Chapter 33 and under 38 C.F.R.             § 21.9520 (2013).

Payments of educational assistance are based on pursuit of a program of education. 38 C.F.R. § 21.9590(a) (2013).  Subject to paragraph (a), VA will approve a program of education under 38 U.S.C.A. Chapter 33 selected by the individual if the program meets the definition of a program of education in 38 C.F.R. § 21.9505 (2013).  See 38 C.F.R. § 21.9590(b)(1) (2013).  Program of education means a curriculum or combination of courses pursued at an institution of higher learning that are accepted as necessary to meet the requirements for a predetermined and identified educational, professional, or vocational objective.  The curriculum or combination of courses pursued must be listed in the institution of higher learning's catalog and included in the approval notice provided by the State approving agency to VA.  38 C.F.R. § 21.9505 (2013).  Institution of higher learning means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate state education authority under state law to grant an associate or higher degree.  When there is no state law to authorize the granting of such a degree, the school may be recognized as an institution of higher learning if it is accredited for degree programs by a recognized accrediting agency.  See 38 C.F.R. § 21.9505 (2013).

The Veteran's education file contains two VA Form 22-1990s (Application for VA Education Benefits).  The first, which is undated, listed the type and program of education or training as "College or Other School (including online courses)" and listed the name of the school or training establishment as "Indianapolis Bar Association".  A May 2011 letter informed the Veteran that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  Another VA Form 22-1990 of record, also undated, listed the type and program of education or training as "Licensing or Certification Test Reimbursement" and listed the name of the school or training establishment as "Indianapolis Bar Association".  Of record is a May 2011 letter from the IndyBar Review (listed as an "Official Program of the Indianapolis Bar Association"), which reflected that the Veteran was enrolled in the Indianapolis Bar Association's IndyBar Review course. 

Also of record is a copy of a June 2011 discussion thread between a VA employee and the Veteran relating to the IndyBar Review course.  This included a statement from a VA employee that "your submission from the Indiana Bar Association's Indy Bar Review will not be approved for payment".  The day after this discussion thread, the Veteran submitted a NOD and a letter was also sent to the Veteran explaining that the IndyBar Review course was not approved.  As the NOD and the letter sent to the Veteran were both date stamped with the same date, it appears that the Veteran's NOD was responding to the discussion thread associated with the claim's file.  In any event, a SOC was issued in July 2011 and the veteran timely filed a Form 9 in July 2011.  

In the June 2011 NOD, the Veteran stated that he "requested prior approval before starting the course" and that the St. Louis RO provided a letter that stated "just give this to the course administrator as promise of payment".  The Veteran appeared to be referencing the May 2011 letter that informed the Veteran that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The Board notes that this letter stated "[y]ou must take this letter to your school.  Your school must certify your enrollment before you can get paid."  The letter also stated under the "What You Must Do" heading that "[y]ou should take this letter to your school's veterans certifying official as proof of your eligibility and ask him or her to submit your enrollment certification to VA".  In the June 2011 NOD, the Veteran further stated that he "submitted the invoice for the course and the [Certificate of Eligibility]" and started the course.  The Veteran further stated that he "received information that this course would be paid prior to starting" and that "[w]ith the increased payment of additional licensing and training course to be paid for by the GI Bill there is no reason this claim should be denied".  

On his July 2011 Form 9, the Veteran stated that: 

I then went on line to request specifically whether this course would be covered by my GI 9/11 bill.  I received now what I understand was a statement of eligibility.  Since the question I asked was specifically about the course and it stated I had eligibility remaining I believed that this was the VA way of notifying me of how they would pay.

[...]

The GI Bill 9/11 is open to many different training program that would lead a person to believe that a course that futures [sic] the veterans career would be approved ie such as flight school, technicians schools, vocational schools.  The GI Bill will pay for Law school it is logical that the nature progression would be to have the veteran be successful they will need to pass the bar examination.

With this in mind I requested specifically if the review course will be covered as was advised that it would be, in addition the Director of the course relied on this decision.  The VA failed to follow through on the decision that was made prior to starting the course which puts a undue burden on the veteran and the association.

In the Veteran's representative's August 2014 Appellant's Brief, the representative stated that the Veteran "entered into this training program after having been advised by the St. Louis, MO Education Division that this course of study would be paid for by his Chapter 33 benefits" and that the Veteran contends "that payment should be made for these courses as he was not advised that this course of study was not approved by" VA.   

After a review of the evidence, the Board concludes that the Veteran has no legal entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill) for the IndyBar Review course through the Indianapolis Bar Association.  38 U.S.C.A.    §§ 3301-3324 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9590 (2013).
As outlined in the July 2011 SOC, the IndyBar Review course was not approved by VA.  The institution that the course was taken through is not listed in the VA WEAMS (Web Enhanced Approval Management System) database and as such the Veteran enrolled in a non-college degree program offered at an institution other than a college or university.  In other words, the IndyBar Review course through the Indianapolis Bar Association does not qualify as an institute of higher learning under the Post-9/11 GI Bill.  As the Veteran enrolled in a course through an institution that is not an institute of higher learning under the Post-9/11 GI Bill, the Board concludes that the RO was correct in determining that the Veteran is not entitled to benefits under Chapter 33.  

The Board is sympathetic to the Veteran's claim and his particular circumstances and has considered the Veteran's, and his representative's, statements.  Nonetheless, VA is bound by the applicable law and regulations as written.  38 U.S.C.A.             § 7104(c) (West 2002).  Even if, as the Veteran has stated, he believed VA had provided prior approval for the IndyBar Review course, the Board is not free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  To the extent that the Veteran presents an argument of equity, the authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503 (West 2002 & Supp. 2013) and not within the jurisdiction of the Board.  See McCay v. Brown, 9 Vet. App. 183 (1996); see also 38 C.F.R. § 2.7 (2013).  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to educational assistance benefits under Chapter 33 is not established and the claim must be denied.


ORDER

Entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


